DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitation “the downstream portion” on line 13; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the word “second” be added between the words “downstream” and “portion”.
Regarding claim 2, which recites the limitations “the leaflets”, on line 1, and “the outer surface”, on lines 1-2; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome this rejection, it is suggested the words “one or more” be added between the words “the” and “leaflets”, and the word “the”, before the word “outer”, be deleted and replaced with the word “an”.

Regarding claim 13, which recites the limitation “the at least one leaflet” on line 3; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the above mentioned limitation be amended to state “the one or more leaflets”.
Regarding claim 21, which recites the limitation “the polymeric scaffold” on line 1; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the word “fiber” be added between the words “polymeric” and “scaffold”.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US PG Pub. 2008/0038352), hereinafter Simpson, in view of Edelman et al. (US PG Pub. 2014/0005772), hereinafter Edelman.
Regarding claims 1, 2 and 14, Simpson discloses an engineered valve comprising micron/nanometer dimension polymer fibers defining the shape of the valve, the valve being made by electro spray/sputtering onto a mandrel ([0131], Lines 36-44; [0163], Line 15; [0309] & [0310]); wherein the micron/nanometer dimension polymer fibers of the valve form a polymeric fiber scaffold for cellular ingrowth ([0107], Line 18; [0108], Lines 20-21 & [0312]); but does not specifically disclose the valve comprise a tubular wall having an inner surface, an upstream first portion, and a downstream second portion, and a plurality of leaflets extending from, and integral with, the inner and outer surfaces of the tubular wall between the upstream first portion and the downstream second portion of the tubular wall, with the downstream second portion of the tubular wall extending beyond the leaflets.
	However, Edelman teaches an engineered polymeric valve (10), illustrated in Figures 1-3, made by spray coating onto a mandrel ([0092] & [0093]); wherein the valve (10) comprises a tubular wall (24) having an inner surface, an upstream first portion, and a downstream second portion, and a plurality of leaflets (14a,b,c) extending from, and integral with, the inner and outer surfaces of the tubular wall between the upstream first portion and the downstream second 
In view of the teachings of Edelman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the valve of Simpson, which comprises micron/nanometer dimension polymer fibers defining the shape of the valve, to electro spray/sputter the valve in a way similar to Edelman, such that the valve comprises a tubular wall and a plurality of leaflets extending from, and integral with, inner and outer surfaces of the tubular wall between an upstream and downstream portion of the tubular wall, with the downstream portion extending beyond the leaflets; thereby having the leaflets being continuous/integral with the tubular wall, which benefit the valve by reducing the likelihood of stress concentrations at the leaflet wall junction, and improve hemodynamic and physiological performances of the valve.
Regarding claim 3, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Edelman further teaches the tubular wall (24) further comprises a stent (22) embedded in the micron, submicron or nanometer dimension polymer fibers, illustrated in Figures 2 and 3 (Edelman: [0077], Lines 1-2 & [0079], Lines 1-3); the stent (22) can provide a radial force sufficient to aid in securing the valve in place at an implantation site (Edelman: [0078], Lines 5-7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the valve to include a stent embedded in the 
Regarding claim 4, Simpson in view of Edelman disclose the engineered valve of claim 1, and though the claimed parameters regarding the specific method steps of forming the valve have been taken into account, they do not bear patentable weight since in a device/apparatus claim, only the claimed structural limitations of the final product bears patentable weight.  It is important to keep in mind that that though product-by-process claims, such as the current claim, are limited by and defined by the process, determination of patentability is based on the product itself; the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113. Therefore, as long as the prior art meets the claimed structural requirements and is capable of performing the functions, the prior art meets the limitations.  In the instant case, the device/valve of Simpson in view of Edelman meets all the structural limitations set forth in the claim(s) and is capable of performing the intended function of a valve allowing for one way fluid flow.
Regarding claims 5 and 6, Simpson in view of Edelman disclose the engineered valve of claim 1, Simpson further teaches the micron, submicron or nanometer dimension polymer fibers each have a diameter of between about 0.75 m and about 1.25m (Simpson: [0131], Lines 36-52).
Regarding claim 7, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Simpson further teaches the engineered valve is configured to enable native cells to 
Regarding claims 8-10, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Simpson further teaches a plurality of cells seeded on the polymeric fiber scaffold, to form functional tissue, the plurality of cells comprising an endothelial cell, or a vascular endothelial cell, or a mesenchymal stem cell (Simpson: [0105], Line 12; [0113], Lines 12-13; [0240], Line 10).
Regarding claim 11, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Simpson further teaches the micron, submicron or nanometer dimension polymer fibers comprise an elastin, a fibrinogen, a fibronectin, a laminin, a collagen, a gelatin, a chitosan, an alginate, a poly(urethane), a poly(siloxane) a silicone, a poly(ethylene), a poly(vinyl pyrrolidone), a poly(2-hydroxy ethyl methacrylate), a poly(N-vinyl pyrrolidone), a poly(methyl methacrylate), a poly(vinyl alcohol), a poly(acrylic acid), a polyacrylamide, a poly(ethylene-co-vinyl acetate), a poly(ethylene glycol), a poly(methacrylic acid), a polylactide (PLA), a polyglycolide (PGA), a poly(lactide-co-glycolide) (PLGA), a polyanhydride, a polyorthoester, a polyamide, a polycaprolactone (PCL), and combinations/copolymers thereof (Simpson: [0058]; [0073]; [0094] & [0096]).
Regarding claim 12, Simpson in view of Edelman disclose the engineered valve of claim 11, wherein Simpson further teaches the micron, submicron or nanometer dimension polymer fibers comprise collagen, or gelatin, and PCL/polycaprolactone (Simpson: [0008]).
Regarding claim 13, Simpson in view of Edelman disclose the engineered valve of claim 1, and inasmuch as only the claimed structure of  the final device/valve bears patentable weight, Simpson in view of Edelman disclose all the structural limitations of the final device/valve as set 
Regarding claim 15, Simpson in view of Edelman disclose the engineered valve of claim 1, and though it is not specifically disclosed that the fibers of the upstream first portion comprise a first polymer and the fibers of the downstream second portion comprise a second polymer different from the first polymer; Simpson does teach an electroprocessing technique, used to form the fibrous scaffold of the device/valve, which allows for different materials, i.e. collagen and PLA, to be used to form different portions of the device/valve, illustrated in Figure 4 (Simpson: [0154]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the fibers of the upstream portion, of the valve of Simpson in view of Edelman, to comprise a first polymer, different than a second polymer which the fibers of the downstream portion comprise, based on the intended use, and/or needs of the patient.
Regarding claims 16 and 17, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Simpson further teaches the tubular wall has a thickness between about 50 microns to about 2 mm (Simpson: [0131], Lines 36-37).
Regarding claim 18, Simpson in view of Edelman disclose the engineered valve of claim 16, wherein Simpson further teaches the valve/tubular wall is configured to enable diffusion of cells and nutrition through the tubular wall (Simpson: [0215], Lines 21-23).
Regarding claim 19, Simpson in view of Edelman disclose the engineered valve of claim 1, and though it is not specifically stated that the engineered valve has a diameter between about 10mm and about 35mm; this parameter is considered a mere matter of normal design choice, not 
Regarding claim 20, Simpson in view of Edelman disclose the engineered valve of claim 1, and Edelman discloses a method for treating a subject having a defective/weakened cardiac valve comprising replacing the weakened/defective valve in the subject with an engineered valve, thereby treating the subject (Edelman: [0003] & [0005]). Thus, Simpson in view of Edelman teach a method for treating a subject having a defective/weakened cardiac valve comprising providing the engineered valve of claim 1 to replace the weakened/defective valve in the subject, thereby treating the subject.
Regarding claims 21 and 22, Simpson in view of Edelman disclose the method of claim 20, wherein Simpson further teaches seeding the polymeric scaffold of the engineered valve with cells prior to replacing the weakened/defective valve in the subject, wherein the cells are selected from a group consisting of endothelial cells, vascular endothelial cells, and a mesenchymal stem cells (Simpson: [0105], Line 12; [0113], Lines 12-13; [0240], Line 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774